Exhibit 10.1

Fairchild Semiconductor International, Inc.

Change in Control Severance Plan

1. Purpose of Plan. The purpose of this Change in Control Severance Plan (this
“Plan”) is to ensure that employees of Fairchild Semiconductor International,
Inc. (the “Company”) and its subsidiaries are eligible for severance benefits in
the event of a Change in Control. Capitalized terms used herein that are not
immediately defined are as defined in Section 16 below.

2. Participants; No Duplication of Benefits. This Plan shall apply to employees
of the Company and its subsidiaries who are selected for participation by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”). Any such employee selected for participation shall be a
“Participant.” The designation of any such employee as a Participant may not be
revoked by the Committee on less than 24 months’ prior written notice to the
Participant or at any point following a Qualifying Termination. Each Participant
shall receive a written “Designation of Change in Control Severance Plan
Participation” substantially in the form attached as Exhibit A. For the
avoidance of doubt, a Participant who experiences a Qualifying Termination that
entitles him or her to the severance compensation and benefits contemplated by
Section 5 below shall not be entitled to any compensation or benefits under the
Company’s Executive Severance Policy (or any other Company severance plan or
policy) in connection with such Qualifying Termination.

3. Effective Date of Plan; Expiration of Plan. This Plan shall become effective
as of the occurrence of a Change in Control and shall remain in effect until all
obligations under this Plan have been satisfied with respect to all Participants
who have experienced a Qualifying Termination and/or the notice period
referenced in Section 2 above has run such that there are no further employees
who remain designated as Participants (such date on which the Plan ceases to be
effective, the “Expiration Date”).

4. Amendment or Termination of Plan. Prior to the occurrence of a Change in
Control, this Plan may be amended or terminated by a majority of the Board of
Directors of the Company. Following the occurrence of a Change in Control, this
Plan may not be amended or terminated in any respect that adversely affects the
rights, protections or benefits of any Participant and may not be terminated
until the Expiration Date.

5. Benefits under this Plan. Upon a Qualifying Termination, each Participant
shall, subject to the terms and conditions of this Plan, be entitled to the
following payments and benefits:

a. Accrued Obligations. A cash payment, which shall be paid in a lump sum on the
first payroll date following the Termination Date, equal to the sum of (i) the
Participant’s Annual Base Salary through the Termination Date, (ii) any bonus or
incentive compensation for which payment has been approved in accordance with
the terms of the applicable arrangement but not made as of the Termination Date
and (iii) any accrued vacation or other paid time-off pay, in each case to the
extent not theretofore paid (the amounts contemplated by clauses (i), (ii) and
(iii), the “Accrued Obligations”). The Accrued Obligations shall be due without
regard to whether the Participant has executed and not revoked the Release.



--------------------------------------------------------------------------------

b. Severance Payment. A cash severance payment (the “Severance Payment”), which
shall be paid in a lump sum within 10 business days following the Termination
Date, equal to:

 

  (i) Tier 1 Participants. The product of (x) 1.0 multiplied by (y) the sum of
the Participant’s Annual Base Salary and Target Annual Bonus Opportunity; or

 

  (ii) Tier 2 Participants. The product of (x) 0.75 multiplied by (y) the sum of
the Participant’s Annual Base Salary and Target Annual Bonus Opportunity.

 

  c. Annual Bonus Amounts.

 

  (i) A cash payment, which shall be paid in a lump sum within 10 business days
following the Termination Date, equal to the Participant’s Target Annual Bonus
Opportunity, multiplied by a fraction, (x) the numerator of which is the number
of days elapsed in the performance year in which the Termination Date occurs,
and (y) the denominator of which is 365 (the “Prorated Annual Bonus”); and

 

  (ii) In the event that the Participant’s Termination Date occurs prior to the
date on which annual bonuses are paid under the Company’s Annual Bonus Plan in
respect of the fiscal year of the Company that immediately precedes the year in
which the Termination Date occurs, a cash payment equal to the Annual Bonus to
which the Participant would have been entitled to receive, if the Participant
had remained employed with the Company (assuming the Participant achieved all
personal performance metrics at a target level) through the date annual bonuses
are paid in respect of such year under such plan, which payment shall be paid in
a lump sum at such time as all such other annual bonuses are paid (such payment,
together with the Prorated Annual Bonus, the “Annual Bonus Amounts”), but in no
event later than March 15 of the year following the year in which the
Termination Date occurs.

d. Health Care Benefits. If the Participant elects continued medical and dental
benefit coverage pursuant to Section 4980B(f) of the Code (or any successor
provision thereof) (“COBRA”), then until the earlier of (i) (A) for Tier 1
Participants, the 12-month anniversary of the Termination Date, and (B) for Tier
2 Participants, the 9-month anniversary of the Termination Date, and (ii) such
time as the Participant becomes eligible to receive medical and dental benefits
under another employer-provided plan (such period, the “Health Care Continuation
Period”), the Company shall pay the full

 

2



--------------------------------------------------------------------------------

premium cost of such coverage, based on the prevailing rate (the “Prevailing
COBRA Rate”) charged by the Company to persons who elect similar health care
continuation coverage under COBRA (the “Health Care Benefits”); provided,
however, that (i) the Health Care Benefits shall be reported by the Company as
taxable income to the Participant to the extent reasonably determined by the
Company to be necessary to avoid the Health Care Benefits from being considered
to have been provided under a discriminatory self-insured medical reimbursement
plan pursuant to Section 105(h) of the Code, and (ii) the Health Care
Continuation Period shall cease at such time that the Participant is eligible to
receive health care benefits under another employer-provided plan (but no
repayment of any previously-paid premium shall be required).

6. Release Requirement. A Participant shall not be entitled to the Severance
Payment, the Annual Bonus Amounts or the Health Care Benefits unless the
Participant has signed and not revoked, within 55 days after such Participant’s
Qualifying Termination, a release substantially in the form attached hereto as
Exhibit B (with such updates as the Company may, in good faith, deem reasonably
necessary to ensure the enforceability of such release) (the “Release”).

7. No Mitigation Required. A Participant shall have no obligation to mitigate
the severance obligations under this Plan and compensation from a subsequent
employer will not reduce benefits under this Plan.

8. Tax Withholdings. All payments and benefits under this Plan shall be less any
required tax withholdings.

9. Other Benefit Plans. Other than with respect to the Company’s Executive
Severance Policy (or any other Company severance plan or policy), this Plan
shall not affect a Participant’s entitlement to compensation or benefits under
any other employee benefit plan or compensatory arrangement of the Company and
its affiliates, which in each case shall be construed in accordance with its
respective terms.

10. Successors. This Plan shall be binding upon the successors and assigns of
the Company.

11. Governing Law. This Plan will be governed by the laws of the State of
California, without giving effect to any choice of law or conflicting provision
or rule (whether of the State of California or any other jurisdiction) that
would cause the laws of any jurisdiction other than the State of California to
be applied.

12. Legal Fees. The Company shall reimburse each Participant who incurs a
Qualifying Termination for all reasonable legal fees and expenses incurred by
such Participant in seeking to obtain or enforce any right or benefit provided
under this Plan (other than any such fees and expenses incurred in pursuing any
claim determined by an arbitrator or by a court of competent jurisdiction to be
frivolous or not to have been brought in good faith).

 

3



--------------------------------------------------------------------------------

13. Indemnification. In addition to any rights the Participant may have under
any director and officer insurance arrangement or otherwise, the Company shall
indemnify each Participant and hold him or her harmless to the fullest extent
permitted by law and under the charter and bylaws of the Company or any
successor thereto (including the advancement of expenses) against, and with
respect to, any and all actions, suits, proceedings, claims, demands, judgments,
costs, expenses (including reasonable attorney fees), losses and damages
resulting from the Participant’s good faith performance of his or her duties and
obligations with the Company and its affiliates.

14. Section 280G of the Code.

a. Anything in this Plan to the contrary notwithstanding, in the event the
Accounting Firm (as defined below) shall determine that receipt of all Payments
(as defined below) would subject a Participant to the excise tax under
Section 4999 of the Code, the Accounting Firm shall determine whether to reduce
any of the Payments paid or payable pursuant to this Plan (the “Plan Payments”)
so that the Parachute Value (as defined below) of all Payments, in the
aggregate, equals the Safe Harbor Amount (as defined below). The Plan Payments
shall be so reduced only if the Accounting Firm determines that the Participant
would have a greater Net After-Tax Receipt (as defined below) of aggregate
Payments if the Plan Payments were so reduced. If the Accounting Firm determines
that the Participant would not have a greater Net After-Tax Receipt of aggregate
Payments if the Plan Payments were so reduced, the Participant shall receive all
Plan Payments to which the Executive is entitled hereunder.

b. If the Accounting Firm determines that aggregate Plan Payments should be
reduced so that the Parachute Value of all Payments, in the aggregate, equals
the Safe Harbor Amount, the Company shall promptly give the Participant notice
to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 14 shall be
binding upon the Company and the Participant and shall be made as soon as
reasonably practicable and in no event later than 15 business days following the
Termination Date. For purposes of reducing the Plan Payments so that the
Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount, only amounts payable under the Plan (and no other Payments) shall be
reduced. The reduction of the amounts payable hereunder, if applicable, shall be
made by reducing the payments and benefits under the following sections in the
following order: (i) Plan Payments that do not constitute nonqualified deferred
compensation within the meaning of Section 409A of the Code, and (ii) Plan
Payments that do constitute nonqualified deferred compensation, in each case,
beginning with payments or benefits that are to be paid the farthest in time
from the Accounting Firm’s determination. All reasonable fees and expenses of
the Accounting Firm shall be borne solely by the Company.

c. To the extent requested by the Participant, the Company shall cooperate with
the Participant in good faith in valuing, and the Accounting Firm shall take
into account the value of, services provided or to be provided by the
Participant (including, without limitation, the Participant’s agreeing to
refrain from performing services pursuant to a covenant not to compete or
similar covenant, before, on or after the date of a change in ownership or
control of the Company (within the meaning of Q&A-2(b) of the final regulations
under Section 280G of the Code)), such that payments in respect of such services
may be considered reasonable compensation within the meaning of Q&A-9 and Q&A-40
to Q&A-44 of the final regulations under Section 280G of the Code and/or exempt
from the definition of the term “parachute payment” within the meaning of
Q&A-2(a) of the final regulations under Section 280G of the Code in accordance
with Q&A-5(a) of the final regulations under Section 280G of the Code.

 

4



--------------------------------------------------------------------------------

d. The following terms shall have the following meanings for purposes of this
Section 14:

 

  (i) “Accounting Firm” shall mean a nationally recognized certified public
accounting firm or other professional organization that is a certified public
accounting firm recognized as an expert in determinations and calculations for
purposes of Section 280G of the Code that is selected by the Company prior to a
Change in Control for purposes of making the applicable determinations hereunder
and is reasonably acceptable to the Participant, which firm shall not, without
the Participant’s consent, be a firm serving as accountant or auditor for the
individual, entity or group effecting the Change in Control.

 

  (ii) “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Participant with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to the Participant’s taxable income for
the immediately preceding taxable year, or such other rate(s) as the Accounting
Firm determines to be likely to apply to the Participant in the relevant tax
year(s).

 

  (iii) “Parachute Value” of a Payment shall mean the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2) of the Code, as determined by the Accounting Firm for
purposes of determining whether and to what extent the excise tax under
Section 4999 of the Code will apply to such Payment.

 

  (iv) “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Participant, whether paid or payable pursuant to the
Agreement or otherwise.

 

  (v) “Safe Harbor Amount” shall mean 2.99 times the Participant’s “base
amount,” within the meaning of Section 280G(b)(3) of the Code.

 

5



--------------------------------------------------------------------------------

15. Section 409A of the Code.

a. General. It is intended that payments and benefits made or provided under
this Plan shall not result in penalty taxes or accelerated taxation pursuant to
Section 409A of the Code. Any payments that qualify for the “short-term
deferral” exception, the separation pay exception or another exception under
Section 409A of the Code shall be paid under the applicable exception. For
purposes of the limitations on nonqualified deferred compensation under
Section 409A of the Code, each payment of compensation under this Plan shall be
treated as a separate payment of compensation for purposes of applying the
exclusion under Section 409A of the Code for short-term deferral amounts, the
separation pay exception or any other exception or exclusion under Section 409A
of the Code. All payments to be made upon a termination of employment under this
Plan may only be made upon a “separation from service” under Section 409A of the
Code to the extent necessary in order to avoid the imposition of penalty taxes
on a Participant pursuant to Section 409A of the Code. In no event may a
Participant, directly or indirectly, designate the calendar year of any payment
under this Plan including without limitation through the timing of the delivery
of the Release, such that, for the avoidance of doubt, any payment that may be
paid in more than one taxable year, depending on the date of delivery of the
Release by a Participant, shall be paid in the later taxable year.

b. Reimbursements and In-Kind Benefits. Notwithstanding anything to the contrary
in this Plan, all reimbursements and in-kind benefits provided under this Plan
that are subject to Section 409A of the Code shall be made in accordance with
the requirements of Section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during a
Participant’s lifetime (or during a shorter period of time specified in this
Plan); (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (iii) the reimbursement of an eligible expense shall be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

c. Delay of Payments. Notwithstanding any other provision of this Plan to the
contrary, if a Participant is considered a “specified employee” for purposes of
Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the Termination Date), any payment
that constitutes nonqualified deferred compensation within the meaning of
Section 409A of the Code that is otherwise due to such Participant under this
Agreement during the six-month period immediately following such Participant’s
separation from service (as determined in accordance with Section 409A of the
Code) on account of such Participant’s separation from service shall be
accumulated and paid to such Participant on the first business day of the
seventh month following his separation from service (the “Delayed Payment
Date”), to the extent necessary to avoid penalty taxes or accelerated taxation
pursuant to Section 409A of the Code. If such Participant dies during the
postponement period, the amounts and entitlements delayed on account of
Section 409A of the Code shall be paid to the personal representative of his
estate on the first to occur of the Delayed Payment Date or 30 calendar days
after the date of such Participant’s death.

 

6



--------------------------------------------------------------------------------

16. Certain Defined Terms.

(a) “Annual Base Salary” means a Participant’s annualized regular rate of salary
or hourly pay in effect immediately preceding the Participant’s Qualifying
Termination, without giving effect to any reduction thereto on or following a
Change in Control.

(b) “Annual Bonus” means a Participant’s annual bonus under the Company’s
short-term incentive plan in which the Participant participates for the given
fiscal year of the Company (the “Annual Bonus Plan”).

(c) “Cause” means (i) willfully breached or habitually neglected the duties of
the executive’s position with the company, including but not limited to any
fiduciary duty owed to the company or its stockholders, or (ii) committed act(s)
of dishonesty, malfeasance, misappropriation of the company’s property, willful
misconduct, fraud, embezzlement, bad faith, misrepresentation, or other act(s)
of moral turpitude that would prevent the effective performance of the
executive’s duties to the company or resulted in the executive’s personal
profit; (iii) engaged in any act or omission in the course of the executive’s
employment with the company that materially injured the business or reputation
of the company; provided that no act, or failure to act, by the Participant
shall be considered “willful” unless committed without good faith and without a
reasonable belief that the act or omission was in the Company’s best interest;
and provided, further, that, if the failure, act, breach or other basis for
finding Cause under this Plan is capable of being cured without material injury
to the Company, then no finding of Cause shall be made unless the Participant
has failed to cure such failure, act, breach or other basis within 30 days after
receiving written notice thereof from the Company. Any determination as to
whether “Cause” exists shall be subject to de novo review.

(d) “Change in Control” shall have the meaning set forth in the Fairchild
Semiconductor 2007 Stock Plan, as in effect on the date hereof. For the
avoidance of doubt, the consummation of the transactions contemplated by the
Agreement and Plan of Merger, dated as of November 15, 2015, by and among the
Company, ON Semiconductor Corporation and certain other parties shall be a
Change in Control.

(e) “Code” means the Internal Revenue Code of 1986, as amended, and any Treasury
regulations promulgated or other Treasury guidance thereunder.

(f) “Good Reason” means (i) a reduction in the Participant’s base salary other
than as part of a broader executive pay reduction, (ii) a reduction in the
Participant’s incentive cash bonus compensation (e.g., Enhanced Fairchild
Incentive Plan or other Company Annual Bonus plan) participation level, other
than as part of a broader executive reduction, (iii) a material change in the
employment benefits available to the Participant, if such change does not
similarly affect all employees of the Company eligible for such benefits, (iv) a
material reduction in the Participant’s duties, responsibilities or authority as
then in effect, or (v) a requirement to relocate, except for office relocations
that would not increase the Participant’s one-way

 

7



--------------------------------------------------------------------------------

commuting distance by more than 35 miles; provided that in order to invoke a
termination for Good Reason, (1) the Participant must provide written notice to
the Company of the existence of one or more of the conditions described therein
within 90 days following the occurrence of such condition or conditions, in
which case the Company shall have 30 days following receipt of such written
notice during which it may remedy the condition, and (2) in the event that the
Company fails to remedy such condition during such 30-day period, the
Participant must terminate employment, if at all, within 90 days following the
end of such 30-day period.

(g) “Qualifying Termination” means a termination, on the date of the Change in
Control or during the two-year period immediately following the Change in
Control, of a Participant’s employment (i) other than for Cause by the Company
or its affiliates, or (ii) by such Participant for Good Reason.

(h) “Target Annual Bonus Opportunity” means the amount of the Annual Bonus that
the Participant may be eligible to earn in respect of the fiscal year in which
the Termination Date occurs, assuming achievement by the Company (or otherwise)
of all applicable performance metrics at the “target” level, without giving
effect to any reduction thereto on or following a Change in Control.

(i) “Termination Date” means the date on which the Participant’s employment with
the Company terminates due to a Qualifying Termination.

[Exhibits Follow]

 

8



--------------------------------------------------------------------------------

Exhibit A

Fairchild Semiconductor International, Inc.

Designation of Change in Control Severance Plan Participation

This is to advise the person identified as the “Participant” below that he or
she has been selected to participate in the Fairchild Semiconductor
International, Inc. Change in Control Severance Plan (the “Plan”), at the Tier
level noted below. A copy of the Plan is attached.

Fairchild Semiconductor International, Inc.

 

By:  

 

Title:  

 

Date:  

 

Name of Participant

 

Tier:                     

Acknowledged and agreed this          day of             , 20     

 

 

[Insert Name of Participant]



--------------------------------------------------------------------------------

Exhibit B

THIS RELEASE (this “Release”) is entered into between [        ] (“Employee”)
and Fairchild Semiconductor International, Inc. (the “Company”), for the benefit
of the Company. Capitalized terms used and not defined herein shall have the
meanings provided in the Fairchild Semiconductor International, Inc. Change in
Control Severance Plan, effective [        ] (the “Plan”). Capitalized terms
used in this Release that are not otherwise defined shall have the meanings set
forth in the Plan. The entering into and non-revocation of this Release is a
condition to Employee’s right to receive the Severance Amount, the Annual Bonus
Amounts and the Health Care Benefits.

Accordingly, Employee and the Company agree as follows:

1. In consideration for payment of the Severance Amount, the Annual Bonus
Amounts and the Health Care Benefits, to which Employee is not otherwise
entitled, and the sufficiency of which Employee acknowledges, Employee
represents and agrees, as follows:

(a) Employee, for himself, his heirs, administrators, representatives,
executors, successors and assigns (collectively “Releasers”), hereby irrevocably
and unconditionally releases, acquits and forever discharges and agrees not to
sue the Company or any of its parents, subsidiaries, divisions, affiliates and
related entities and their current and former directors, officers, shareholders,
trustees, employees, consultants, independent contractors, representatives,
agents, servants, successors and assigns and all persons acting by, through or
under or in concert with any of them (collectively “Releasees”), from all
claims, rights and liabilities up to and including the date of this Release
arising from or relating to Employee’s employment with, or termination of
employment from, the Company and its subsidiaries and affiliates, and from any
and all charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses of any nature whatsoever, known or
unknown, suspected or unsuspected and any claims of wrongful discharge, breach
of contract, implied contract, promissory estoppel, defamation, slander, libel,
tortious conduct, employment discrimination or claims under any federal, state
or local employment statute, law, order or ordinance, including any rights or
claims arising under Title VII of the Civil Rights Act of 1964, as amended, the
Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621 et
seq. (“ADEA”), the Americans with Disabilities Act of 1990, as amended, the
Family Medical Leave Act of 1993, as amended, the Employee Retirement Income
Security Act of 1974, as amended, the Vietnam Era Veterans’ Readjustment
Assistance Act of 1974, as amended, the Worker Adjustment and Retraining
Notification Act of 1988, as amended, the California Labor Code or the federal
Fair Labor Standards Act, the California Fair Employment and Housing Act or any
other federal, state or municipal ordinance relating to discrimination in
employment. Nothing contained herein shall restrict the parties’ rights to
enforce the terms of this Release.

(b) To the maximum extent permitted by law, Employee agrees that he has not
filed, nor will he ever file, a lawsuit asserting any claims which are released
by this Release, or to accept any benefit from any lawsuit which might be filed
by another person or government entity based in whole or in part on any event,
act, or omission which is the subject of this Release.



--------------------------------------------------------------------------------

(c) This Release specifically excludes (i) Employee’s right to receive the
amounts and benefits under the Plan, (ii) Employee’s rights to vested amounts
and benefits under any employee benefit plan of the Company or its affiliates,
(iii) any claims arising after the date hereof and (iv) any claim or right
Employee may have to indemnification or coverage under the Company’s or any of
its affiliates’ respective bylaws or directors’ and officers’ insurance
policies.

(d) The parties agree that this Release shall not affect the rights and
responsibilities of the US Equal Employment Opportunity Commission (hereinafter
“EEOC”) to enforce ADEA and other laws. In addition, the parties agree that this
Release shall not be used to justify interfering with Employee’s protected right
to file a charge or participate in an investigation or proceeding conducted by
the EEOC. The parties further agree that Employee knowingly and voluntarily
waives all rights or claims (that arose prior to Employee’s execution of this
Release) the Releasers may have against the Releasees, or any of them, to
receive any benefit or remedial relief (including, but not limited to,
reinstatement, back pay, front pay, damages, attorneys’ fees, experts’ fees) as
a consequence of any investigation or proceeding conducted by the EEOC.

2. Employee agrees not to disparage or defame, through any public medium
(including social media) the business reputation, technology, products,
practices or conduct of Company (or of any parent or subsidiary of the Company,
to the extent Employee has knowledge of any such corporate relationship), or any
member of the board of directors or any named executive officer of the Company
(or any such parent of the Company) in their capacity thereof. Nothing in this
Release or elsewhere shall prevent Employee from making statements in confidence
to an immediate family member or to an attorney for the purpose of seeking legal
advice, or from making truthful statements when required by law, subpoena or the
like, or in arbitration or other proceeding permitted under this Release and/or
the Plan, as applicable.

3. Employee acknowledges that the Company has specifically advised him of the
right to seek the advice of an attorney concerning the terms and conditions of
this Release. Employee further acknowledges that he has been furnished with a
copy of this Release, and he has been afforded [twenty-one (21)] [forty-five
(45)] calendar days in which to consider the terms and conditions set forth
above prior to this Release. By executing this Release, Employee affirmatively
states that he has had sufficient and reasonable time to review this Release and
to consult with an attorney concerning his legal rights prior to the final
execution of this Release. Employee further agrees that he has carefully read
this Release and fully understands its terms. Employee acknowledges that he has
entered into this Release, knowingly, freely and voluntarily. Employee
understands that he may revoke this Release within seven (7) calendar days after
signing this Release. Revocation of this Release must be made in writing and
must be received by the General Counsel at the Company, [ADDRESS], within the
time period set forth above.

4. California Civil Code Section 1542 Waiver. The parties hereto expressly
acknowledge and agree that all rights under Section 1542 of the California Civil
Code are expressly waived. That section provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

2



--------------------------------------------------------------------------------

5. This Release will be governed by and construed in accordance with the laws of
the State of California, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of California or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of California to be applied. In furtherance of the foregoing, the internal law
of the State of California will control the interpretation and construction of
this agreement, even if under such jurisdiction’s choice of law or conflict of
law analysis, the substantive law of some other jurisdiction would ordinarily
apply. The provisions of this Release are severable, and if any part or portion
of it is found to be unenforceable, the other paragraphs shall remain fully
valid and enforceable.

6. This Release shall become effective and enforceable on the eighth day
following its execution by Employee, provided he does not timely exercise his
right of revocation as described above. If Employee fails to timely sign and
deliver this Release or timely revokes this Release, this Release will be
without force or effect, and Employee shall not be entitled to any of the
amounts or benefits described in Sections 5(b)-(d) of the Plan.

ACKNOWLEDGED AND AGREED BY:

 

Date:   

 

                                             

 

 

FAIRCHILD SEMICONDUCTOR INTERNATIONAL, INC.

 

Name: Title:

 

3